UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7222



JOHN P. BROWN,

                                              Plaintiff - Appellant,

          versus


SPARTANBURG COUNTY DETENTION FACILITY; LARRY
W. POWERS, Director,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Charles E. Simons, Jr., Senior Dis-
trict Judge. (CA-98-3151-3-6-BC)


Submitted:   January 20, 2000             Decided:   January 28, 2000


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John P. Brown, Appellant Pro Se. William Benson Darwin, Jr., HOL-
COMBE, BOMAR, GUNN & BRADFORD, P.A., Spartanburg, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John P. Brown appeals the district court’s order denying re-

lief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.     We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Brown v. Spartanburg County Detention Facility, No. CA-98-3151-3-6-

BC (D.S.C. Aug. 25, 1999).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2